DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1, 14, and 18 is the inclusion of limitation(s) “an updated-version-request-time associated with a particular object in the plurality of objects indicates when data store dl should request an updated version of the particular object from a data store, other than the data store d1, on which resides the particular object; the data store dl making a decision to request an updated version of an object belonging to the plurality of objects based on a difference between a current time and an updated-version- request-time of the object being below a threshold; and the data store d1 requesting an updated version of the object by contacting the data store on which the object resides, in response to the difference between a current time and an updated- version-request-time of the object being below the threshold”, which are not found in the cited prior art.  The closest possible prior art in this case is Salame (US 2017/0235808 A1), which teaches predictive queue flushing for real-time synchronization of data sets between two data stores, comprising a data synchronization software module that interfaces with each data store, and uses a queue monitor to record and store changes to data on each data store and calculate velocity and acceleration of event arrivals, and a policy manager to manage synchronization, and a query generator to incorporate policies from the policy manager and measurements from the queue monitor to direct the data synchronization software module, flushing the change queue in accordance with the established synchronization policy, yielding synchronized shared data sets.
Claims 3-5, 7-13, 16-17, and 20 depend from claims 1, 14, and 18, and are allowable for the same reasons as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/Primary Examiner, Art Unit 2161